Title: To James Madison from Robert R. Livingston, 19 July 1783
From: Livingston, Robert R.
To: Madison, James

 
Dear Sir
Cler Mount 19th. July [1]783
I have this moment been informed that the definitive treaty is concluded, & in consequence of it give you this trouble. I believe I mentioned to you before I left Philadelphia that if Congress should make no appointment of a secretary before the arrival of the treaty it would give me great pleasure to be permitted to sign it in that character & thus conclude my political careir. How far I may with propriety indulge the hope that Congress will admit me to this honor, I know not, & therefore I confide this wish only to you, satisfied that if you should find it improper you will discourage it without permitting it to be urged to my disadvantage. If you should believe that Congress will not find it improper[,] as the grand treaty which sets the seal to our independance should not want the usual forms, & as several little matters may be necessary in consequence thereof, perhaps they may be induced to recite that their removal & their want of a full representation having prevented their supplying the plac[e] of the late Secretary for foreign affairs that it would be agreeable to them that he resume the direction of the department till the ratification of the definitive treaty. I should write to Coll. Hamilton with whom I have had some conversation on this subject, but that I presume he must by this time be upon his return if however he should be still with you as I have the fullest confidence in his friendship I pray you to shew him this, as well as to Mr. Izard Mr. Rutledge or any other Gent. who have honoured me with their esteem.
I congratulate you upon your escape from Philadelphia, nothing less than an armed force could ever have drawn you from that Capua I wish to know what will be your future destination & whether I may hope to see you contribute to restore the lost splendor of my native place? or whether you are so inamoured with the pure air of the country as to continue Villagers? I will not declare my wishes on this subject least my partialities should betray my want of judgment.
Some letters have passed between Gen. Carleton on the subject of several infractions of the treaty that deserve the attention of Congress & should be attended to in the instructions to ou[r] ministers. The Govr. is gone with Genl Washington to the northward, or I should have send you copie[s] of them they may be obtained thro’ our delega[tes.]
The servant that delivers this will wait your orders & return with your answer, as the business I have sent him upon will be finished when he delivers this. I am Dr. Sir
with g[reat] respect & esteem Your Most Ob hum: servt
R R Livingston
